Citation Nr: 0601608	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE


Entitlement to restoration of a 30 percent disability rating 
for service-connected gastroesophageal reflux disease (GERD), 
from September 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by which the RO reduced 
the assigned evaluation for service connected GERD from 30 
percent to 20 percent, effective September 1, 2004.  A notice 
of disagreement (NOD) was received in June 2004.  A statement 
of the case (SOC) was issued in October 2004 and a 
substantive appeal was received from the veteran later that 
same month.

In August 2005, the veteran presented testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for restoration of a 30 percent 
schedular rating for service-connected GERD has been 
accomplished.

2.  In July 2001, the RO increased the evaluation for the 
veteran's GERD from 20 percent to 30 percent, effective 
November 1, 2000; the evaluation was based on a December 2000 
VA examination report and VA clinical records through May 
2001.

3.  Following a VA examination in January 2004, the RO 
proposed reducing the veteran's evaluation for his service- 
connected GERD from 30 percent to 20 percent in March 2004.  
In June 2004, the RO implemented the reduction, effective 
September 1, 2004.

4.  When medical findings that formed the basis for the 
increase to a 30 percent rating are compared with medical 
findings that formed the basis for the reduction, the latter 
evidence does not reflect overall improvement in the 
veteran's service-connected GERD. 


CONCLUSION OF LAW

The criteria for restoration of the 30 percent rating for 
GERD, from September 1, 2004, have been met.  38 U.S.C.A. §§ 
1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 
3.105(e), 3.159, 3.344(c), 4.1, 4.20, 4.7, 4.114, Diagnostic 
Code 7399-7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal for 
restoration of a 30 percent rating for service-connected GERD 
has been accomplished.

II. Factual Background

Pursuant to a 1966 rating, service connection for a chronic 
duodenal ulcer was established and a 20 percent rating 
assigned for that disability.

In December 2000, the veteran was afforded a VA examination.  
The examiner noted that the veteran presented with daily 
epigastric pain, mostly associated with heartburn.  He 
reported regurgitating gastric fluids mostly every night and 
experiencing nausea about twice a month.  He denied vomiting 
hematemesis or weight loss.  He denied constipation but 
claimed diarrhea about twice a week.  He reportedly gained 
about twenty pounds within the prior two years.  On 
examination, he was described as well developed and well 
nourished.  He exhibited no pallor, icterus or peripheral 
lymphadenopathy.  His abdomen was described as full, soft and 
mildly tender in the epigastric region.  There was no rebound 
tenderness and no hepatosplenomegaly or other masses.  His 
medications included ranitidine.  Diagnosis was history of 
duodenal ulcer (1958) and ongoing dyspepsia, most consistent 
with GERD, poorly controlled at present.

Pursuant to a July 2001 rating, the RO recharacterized the 
service-connected disability as GERD, and increased the 
rating to 30 percent, effective November 1, 2000.

In January 2004, the veteran was afforded another VA 
examination.  He again reported daily heartburn and episodic 
stomach cramps, as well as described nocturnal regurgitation.  
The examiner recorded that symptoms improved significantly 
with Zantac.  His weight was reported at 226.  Abdomen was 
without guarding or rebound or bruits.  Electronic medical 
records revealed that the veteran had an upper GI X-ray in 
November 2002, which revealed "sliding hiatal hernia with 
gastroesophageal reflux."  The diagnosis were GERD, mildly 
symptomatic, hypertension, and hyperlipidemia.  

In March 2004, the RO proposed reducing the rating for the 
veteran's service-connected GERD from 30 to 20 percent and 
notified the veteran that he had 60 days during which he 
could submit evidence to show that the proposed reduction 
should not take place.  The veteran responded the following 
month, indicating that he was currently receiving treatment 
at the VA outpatient treatment facility in Florence, South 
Carolina, as well as that his current symptomatology included 
persistent diarrhea and dizziness.  Although the veteran 
hoped to send additional medical evidence the following 
month, no additional medical evidence was received.  

III. Legal Analysis

Initially and in accordance with the characterization of the 
issue during the August 2005 Board hearing, the Board notes 
this claim is not one for an increased rating.  Rather, it is 
a claim for a restoration of a benefit.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Board also notes that 
the evidence does not indicate, and the veteran does not 
assert, noncompliance with the procedural requirements for 
rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the 
Board will only focus on the propriety of the reduction.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2005); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
30 percent rating for the veteran's service-connected GERD 
was in effect for less than four years.  As regards 
disability ratings in effect for less than five years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. § 
3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  Cf. Dofflemyer, 2 Vet. 
App. at 281-282.

Initially, the Board observes that in April 2004, the veteran 
informed the RO that additional pertinent treatment records 
were available from the VA facility in Florence; the record 
does not reflect any efforts to obtain such records.  VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  However, in light of the disposition below, such a 
defect in the duty to assist is regarded as harmless.  

According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including 
Diagnostic Codes 7305 (duodenal ulcer) and 7346 (hiatal 
hernia)) are not to be combined with each other; rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  Where the 
particular disability for which the veteran has been service 
connected is not listed such as GERD, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  

GERD produces symptomatology considered analogous to that for 
hiatal hernia.  Pursuant to Diagnostic Code 7346 (for rating 
hiatal hernia), a 60 percent rating is assigned when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent rating of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346.  

In this case, when the January 2004 VA examination report and 
other medical records associated with a Social Security 
disability award are compared with the December 2000 VA 
examination report (along with the October 2000 to May 2001 
VA progress notes) that formed the basis for the 30 percent 
rating, improvement in the veteran's GERD is not 
demonstrated.

Specifically, each examiner noted the veteran's daily 
heartburn and episodic stomach cramps along with nocturnal 
regurgitation. While the January 2004 examiner appears to 
have provided an assessment that the veteran's GERD had 
improved with Zantac-and the RO appears to have placed 
significant reliance on that assessment in proposing the 
reduction-the Board notes that the examiner does not explain 
the basis for this notation.  The absence of such an 
explanation is particularly noteworthy, given the symptoms 
noted above, and the fact that the other medical evidence 
then of record does not clearly reflect improvement.  
Further, during his August 2005 hearing, the veteran 
essentially maintained that the January 2004 examination 
report was inaccurate to any extent that it even suggested 
decreased symptomatology in terms of frequency or severity 
and recounted virtually the same symptomatology as was 
reported in December 2000; he also pointed out that the 
January 2004 examination report is not sufficiently detailed 
to refute the assertions in this regard.  In addition, the 
Board observes that Zantac is a trademark for preparations of 
ranitidine hydrochloride, which is the same medication the 
veteran was taking at the time of his December 2000 
examination when his GERD was assessed as poorly controlled.  
The same essential symptomatology is reported between the 
December 2000 and the January 2004 examination, except that 
the January 2004 report is less detailed, e.g. silent as to 
whether the veteran experiences diarrhea and silent as to 
severity of symptomatology.  The Board also notes that the 
January 2004 examiner recognized a sliding hiatal hernia, 
which was not noted by the December 2000 examiner.  The Board 
also notes that the veteran also indicated that he was still 
experiencing persistent diarrhea and dizziness in his April 
2004 statement filed prior to the rating effectuating the 
reduction.  

The Board emphasizes that, in claims seeking restoration of a 
reduced benefit, the central question is not whether the 
schedular criteria for a particular rating are met (as in a 
claim for increase), but whether the criteria for reduction 
were met.  See e.g., Peyton v. Derwinski, 1 Vet. App. 282 
(1990).  As, in the case, the Board finds that the evidence 
of record demonstrates no overall improvement in the 
veteran's service-connected GERD (the applicable standard for 
ratings in effect for less than five years), the Board must 
conclude that the reduction in rating from 30 percent to 20 
percent was improper, and that restoration of the 30 percent 
rating, from September 1, 2004, is warranted.  See 38 C.F.R. 
§ 3.344(c); Dofflemyer, 2 Vet. App. at 251-252.


ORDER

Restoration of a 30 percent rating for GERD, from September 
1, 2004, is granted, subject to the laws and regulations 
governing the payment of monetary benefits



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


